Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (File No.'s 333-135625, 333-135624, 333-114634, 333-84270, 333-72410 and 333-63844) of Incentra Solutions, Inc. of our report dated April 2, 2007, which appears on page F-1 of this annual report on Form 10-KSB for the year ended December 31, 2006. /s/ GHP Horwath, P.C. Denver, Colorado April 2, 2007
